EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 33-54057, Registration Statement No. 333-02315, Registration Statement No. 333-28007, Registration Statement No.333- 34621, Registration Statement No. 333-34623, Registration Statement No. 333-92193, Registration Statement No. 333-113647, Registration Statement No. 333-131638, Registration Statement No. 333- 133928, Registration Statement No. 333-142853 each on Form S-8, of our report dated February 27, 2008, relating to the consolidated financial statements and consolidated financial statements schedule of Sothebys (the Company), (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the Companys adoption of Financial Accounting Standards Board Interpretation No. 48, Accounting for Uncertainty in Income TaxesAn Interpretation of FASB Statement No. 109, effective January 1, 2007, Statement of Financial Accounting Standards No. 123(R), Share-Based Payment, as revised, effective January 1, 2006, and the recognition and disclosure provisions of Statement of Financial Accounting Standards No.158, Employers Accounting for Defined Benefit Pension and Other Postretirement Plansan amendment of FASB Statements No. 87, 88, 106 and 132(R), effective December 31, 2006), and our report dated February 27, 2008 relating to the effectiveness of the Companys internal control over financial reporting, appearing in this Annual Report on Form 10-K of Sothebys for the year ended December 31, 2007. /s/ DELOITTE & TOUCHE LLP Deloitte & Touche LLP New York, New YorkFebruary 27, 2008
